In an action, inter alia, to recover possession of real property, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (M. Garson, J.), dated June 11, 2002, as denied its motion for summary judgment on the fourth cause of action, and the defendants cross-appeal from so much of the same order as denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The Supreme Court properly determined that there are issues of fact requiring the denial of the plaintiff’s motion and the defendants’ cross motion for summary judgment (see CPLR 3212). Florio, J.P., Smith, Luciano and Rivera, JJ., concur.